Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE No:


        CINDY SOLOMON,                        :
               Plaintiff,                     :
                                              :
               vs.                            :
                                              :
        JRICH INDUSTRIES LLC,
        a Florida Limited Liability Company
         :
                Defendants.
        ____________________________/

                                           COMPLAINT
                                   (Injunctive Relief Demanded)

               Plaintiff CINDY SOLOMON (hereinafter “Plaintiff”), through the undersigned

        counsel, hereby files this complaint and sues JRICH INDUSTRIES LLC (hereinafter,

        collectively referred to as “Defendant”), for declaratory and injunctive relief; for

        discrimination based on disability; and for the resultant attorney’s fees, expenses, and costs

        (including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181

        et. seq., (“AMERICANS WITH DISABILITIES ACT OF 1990,” or “ADA”) and alleges:

        JURISDICTION

        1.     This court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

               to 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.

               §12181 et. seq., based on Defendants’ violations of Title III of the Americans with




                                                  1
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 12



             Disabilities Act of 1990, (hereinafter referred to as the “ADA”). See also 28 U.S.C.

             §2201 and §2202.

        VENUE

        2.   The venue of all events giving rise to this lawsuit is located in SOUTHERN

             DISTRICT OF FLORIDA. Pursuant to 28 U.S.C. §1391 (B) and rule 3.1 of Local

             Rules of the United States District Court for the Southern District of Florida, this is

             the designated court for this suit.

        PARTIES

        3.   Plaintiff, CINDY SOLOMON, is a resident of Broward County in the State of

             Florida. Plaintiff, CINDY SOLOMON is sui juris, and qualifies as an individual

             with disabilities as defined by the ADA. Plaintiff is visually impaired and therefore

             unable to fully engage in and enjoy the major life activity of seeing.

        4.   Plaintiff also utilizes the internet to access information about Defendant's public

             accommodation, including information about the goods, services, accommodations,

             privileges, benefits and facilities available to patrons. Plaintiff is unable to read

             computer materials and/or access and comprehend internet website information

             without software specially designed for the visually impaired. Specifically, Plaintiff

             utilizes the JAWS Screen Reader software, which is one of the most popular reader

             Screen Reader Software ("SRS") utilized worldwide.

        5.   In the alternative, Plaintiff, CINDY SOLOMON, is an advocate of the rights of

             similarly situated disabled persons and is a “tester” for the purpose of asserting his

             civil rights and monitoring, ensuring and determining whether places of public

             accommodation and their websites are in compliance with the ADA.


                                                   2
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 12



        6.     Defendant, JRICH INDUSTRIES LLC is authorized to conduct business and are in

               fact conducting business within the State of Florida and is a place of public

               accommodation. The Defendant’s business is located to 908 Hallandale Beach

               Blvd., Hallandale Beach in Broward County. Upon information and belief, JRICH

               INDUSTRIES LLC is the lessee and/or operator of the Real Property and therefore

               held accountable of the violations of the ADA, defined by the ADA and the

               regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

        7. Subsequent to the effective date of the ADA, Defendant constructed, or caused to be

             constructed, a website located at https://www.dunnsrivercafehallandale.com (hereinafter

             "website"). Defendant is the owner, operator, lessor and/or lessee of the website. This

             website supports, is an extension of, is in conjunction with, is complementary and

             supplemental to, the above-referenced public accommodation. This website provides

             information about Defendant's public accommodation, including information about

             the goods, services, accommodations, privileges, benefits and facilities available to

             patrons. On information and belief, Defendant also continually and/or periodically

             updates and maintains the website.

        8.     The website is an extension of Defendant's place of public accommodation. By

               and through this website, Defendant extends its public accommodation into

               individual persons' homes and personal computers wherever located. The website

               is a service, facility, privilege, advantage, benefit and accommodation of

               Defendant's place of accommodation. The website also provides access to the

               goods, services, facilities, privileges, advantages or accommodations of the place

               of public accommodation. As such, the website is governed by the following



                                                  3
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 12



             provisions:

             a.     42 U.S.C. Section 12182(a) provides: "No individual shall be

                    discriminated against on the basis of disability in the full and equal

                    enjoyment of the goods, services, facilities, privileges, advantages, or

                    accommodations of any place of public accommodation by any person

                    who owns, leases (or leases to), or operates a place of public

                    accommodation."

             b.     42 U.S.C. Section 12182(b)(1)(A)(i) provides: "It shall be discriminatory

                    to subject an individual or class of individuals on the basis of a disability

                    or disabilities of such individual or class, directly, or through contractual,

                    licensing, or other arrangements, to a denial of the opportunity of the

                    individual or class to participate in or benefit from the goods, services,

                    facilities, privileges, advantages, or accommodations of an entity[.]"

             c.     42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory

                    to afford an individual or class of individuals, on the basis of a disability

                    or disabilities of such individual or class, directly, or through contractual,

                    licensing, or other arrangements with the opportunity to participate in or

                    benefit from a good, service, facility, privilege, advantage, or

                    accommodation that is not equal to that afforded to other individuals[.]"

             d.     42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory

                    to provide an individual or class of individuals, on the basis of a disability

                    or disabilities of such individual or class, directly, or through contractual,

                    licensing, or other arrangements with a good, service, facility, privilege,


                                               4
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 5 of 12



                   advantage, or accommodation that is different or separate from that

                   provided to other individuals, unless such action is necessary to provide

                   the individual or class of individuals with a good, service, facility,

                   privilege, advantage, or accommodation, or other opportunity that is as

                   effective as that provided to others[.]"

             e.    42 U.S.C. Section 12182(b)(1)(B) provides: "Goods, services, facilities,

                   privileges, advantages, and accommodations shall be afforded to an

                   individual with a disability in the most integrated setting appropriate to the

                   needs of the individual."

             f.    42 U.S.C. Section 12182(b)(1)(C) provides: "Notwithstanding the

                   existence of separate or different programs or activities provided in

                   accordance with this section, an individual with a disability shall not be

                   denied the opportunity to participate in such programs or activities that are

                   not separate or different."

             g.    42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: "a failure to

                   make reasonable modifications in policies, practices, or procedures, when

                   such modifications are necessary to afford such goods, services, facilities,

                   privileges, advantages, or accommodations to individuals with disabilities,

                   unless the entity can demonstrate that making such modifications would

                   fundamentally alter the nature of such goods, services, facilities,

                   privileges, advantages, or accommodations[.]"

             h.    42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: "a failure

                   to take such steps as may be necessary to ensure that no individual with a



                                                 5
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 6 of 12



                     disability is excluded, denied services, segregated or otherwise treated

                     differently than other individuals because of the absence of auxiliary aids

                     and services, unless the entity can demonstrate that taking such steps

                     would fundamentally alter the nature of the good, service, facility,

                     privilege, advantage, or accommodation being offered or would result in

                     an undue burden[.]"

        9.    As the owner or operator of the subject website, Defendant is required to comply

              with the ADA and the provisions cited above. This includes an obligation to create

              and maintain a website that is accessible to and usable by visually impaired persons

              so that they can enjoy full and equal access to the website and the content therein.

        10.   Plaintiff attempted to access and/or utilize Defendant's website, but was unable to,

              and continues to be unable to, enjoy full and equal access to the website and/or

              understand the content therein because numerous portions of the website do not

              interface with and are not readable by SRS. More specifically, features of the website

              that are inaccessible to the visually impaired include, but are not limited to, the

              following: Defendant’s website contains graphics, links, headings, forms and text

              with information that is not fully readable and/or compatible with SRS.

        CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        11.   Plaintiff adopts and re-alleges the allegations stated in paragraph 1 through 10 of

              this complaint, as are further explained herein.

        12.   As more specifically set forth above, Defendant has violated the above cited

              provisions of the ADA by failing to interface its website with software utilized by

              visually impaired individuals. Thus, Defendant has violated the following


                                                 6
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 7 of 12



             provisions either directly or through contractual, licensing or other arrangements

             with respect to Plaintiff and other similarly situated individuals on the basis of

             their disability:

             a.      by depriving them of the full and equal enjoyment of the goods, services,

                     facilities, privileges, advantages, or accommodations of its place of public

                     accommodation (42 U.S.C. Section 12182(a));

             b.      in the denial of the opportunity to participate in or benefit from the goods,

                     services, facilities, privileges, advantages, or accommodations (42 U.S.C.

                     Section 12182(b)(1)(A)(i));

             c.      in affording them the opportunity to participate in or benefit from a good,

                     service, facility, privilege, advantage, or accommodation that is not equal

                     to that afforded to other individuals (42 U.S.C. Section 12182(b)(1)(A)(ii)

                     );

             d.      by providing them a good, service, facility, privilege, advantage, or

                     accommodation that is different or separate from that provided to other

                     individuals, unless such action is necessary to provide the individual or

                     class of individuals with a good, service, facility, privilege, advantage, or

                     accommodation, or other opportunity that is as effective as that provided

                     to others (42 U.S.C. Section 12182(b)(1)(A)(iii));

             e.      by failing to afford them goods, services, facilities, privileges, advantages,

                     and accommodations in the most integrated setting appropriate to the needs

                     of the individual (42 U.S.C. Section 12182(b)(1)(B));

             f.      notwithstanding the existence of separate or different programs or


                                                7
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 8 of 12



                     activities provided in accordance with this section, by denying them the

                     opportunity to participate in such programs or activities that are not

                     separate or different. (42 U.S.C. Section 12182(b)(1)(C));

              g.     by a failure to make reasonable modifications in policies, practices, or

                     procedures, when such modifications are necessary to afford such goods,

                     services, facilities, privileges, advantages, or accommodations to

                     individuals with disabilities, unless the entity can demonstrate that making

                     such modifications would fundamentally alter the nature of such goods,

                     services facilities, privileges, advantages, or accommodations (42 U.S.C.

                     Section 12182(b)(2)(ii));

              h.     by a failure to take such steps as may be necessary to ensure that they are

                     not excluded, denied services, segregated or otherwise treated differently

                     than other individuals because of the absence of auxiliary aids and

                     services, unless the entity can demonstrate that taking such steps would

                     fundamentally alter the nature of the good, service, facility, privilege,

                     advantage, or accommodation being offered or would result in an undue

                     burden (42 U.S.C. Section 12182(b)(2)(iii)).

        13.   Plaintiff continues to attempt to utilize the website and/or plans to continue to

              attempt to utilize the website in the near future. In the alternative, Plaintiff intends

              to monitor the website in the near future, as a tester, to ascertain whether it has

              been updated to interface properly with SRS.

        14.   Plaintiff is continuously aware of the violations at Defendant's website and is

              aware that it would be a futile gesture to attempt to utilize the website as long as


                                                  8
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 9 of 12



              those violations exist unless he is willing to suffer additional discrimination.

        15.   Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

              result of the discriminatory conditions present at Defendant's website. By

              continuing to operate its website with discriminatory conditions, Defendant

              contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff

              the full and equal enjoyment of the goods, services, facilities, privileges and/or

              accommodations available to the general public. By encountering the

              discriminatory conditions at Defendant's website, and knowing that it would be a

              futile gesture to attempt to utilize the website unless he is willing to endure

              additional discrimination, Plaintiff is deprived of the meaningful choice of freely

              visiting and utilizing the same accommodations readily available to the general

              public and is deterred and discouraged from doing so. By maintaining a website

              with violations, Defendant deprives plaintiff the equality of opportunity offered to

              the general public.

        16.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a

              result of the Defendant’s discrimination until the Defendant is compelled to

              comply with the requirements of the ADA.

        17.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

              from the Defendant’s non-compliance with the ADA with respect to this website

              as described above. Plaintiff has reasonable grounds to believe that he will

              continue to be subjected to discrimination in violation of the ADA by the

              Defendant. Plaintiff desires to access the website to avail himself of the benefits,

              advantages, goods and services therein, and/or to assure himself that this website


                                                 9
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 10 of 12



               is in compliance with the ADA so that he and others similarly situated will have

               full and equal enjoyment of the website without fear of discrimination.

        18.    The Plaintiff and all others similarly situated will continue to suffer such

               discrimination, injury and damage without the immediate relief provided by the

               ADA as requested herein.

        19.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

               Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

               fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

               12205 and 28 CFR 36.505.

        20.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

               Plaintiff Injunctive Relief, including an order to require the Defendant to alter its

               website to make it readily accessible to and usable by Plaintiff and other persons

               with vision impairment.

        21.    As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

               counsel for the filing and prosecution of this action. Plaintiff is entitled to have his

               reasonable attorneys' fees, costs and litigation expenses paid by Defendant

               pursuant to 42 U.S.C. Section 12205.

   WHEREFORE, Plaintiff respectfully requests:

               a.    The Court issue a Declaratory Judgment that determines that the Defendant's

                     website at the commencement of the subject lawsuit is in violation of Title

                     III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

               b.    The Court issue a Declaratory Judgment that determines that the Defendant's



                                                  10
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 11 of 12



                     website is in violation of Title III of the Americans with Disabilities Act, 42

                     U.S.C. § 12181 et seq. The Court issue a Declaratory Judgment that

                     Defendant has violated the ADA by failing to monitor and maintain its

                     website to ensure that it is readily accessible to and usable by persons with

                     vision impairment;

                c.   That this Court issue an Order directing Defendant to alter its website to

                     make it accessible to, and useable by, individuals with disabilities to the full

                     extent required by Title III of the ADA;

                d.   That this Court enter an Order directing Defendant to evaluate and neutralize

                     its policies and procedures towards persons with disabilities for such

                     reasonable time so as to allow Defendant to undertake and complete

                     corrective procedures;

                e.   That this Court enter an Order directing Defendant to continually update and

                     maintain its website to ensure that it remains fully accessible to and usable

                     by visually impaired individuals.

                f.   An award of attorney’s fees, costs and litigation expenses pursuant to 42

                     U.S.C.§ 12205.

                g.   Such other relief as the Court deems just and proper, and/or is allowable

                     under Title III of the Americans with Disabilities Act.



  Respectfully Submitted,


  /s/ Duane A. Crooks, Esq.
  Law Office of Duane Crooks

                                                 11
Case 0:19-cv-62517-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 12 of 12



  P.O. Box 450973
  Sunrise, FL 33345-0973
  Telephone: (305) 761-2146
  Email: crookslawfirm@gmail.com
  Attorney for Plaintiff,
  Florida Bar No. 672841




                                       12
